Citation Nr: 0706539	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-28 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1980 to September 1984.

Service connection for a back disability was denied by a 
Department of Veterans (VA) Regional Office (RO) rating 
action dated in April 1991.  The veteran did not submit a 
timely notice of disagreement with the denial of service 
connection for a back disability.

The RO declined to reopen the claim for service connection 
for a back disorder by rating action dated in September 1999.  
The veteran did not submit a timely notice of disagreement 
with regard to this decision.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Huntington, 
West Virginia RO that reopened and denied the veteran's claim 
of service connection for a right knee injury residuals, and 
denied service connection for degenerative joint disease and 
low back pain as secondary to a right knee disorder.  

The veteran was afforded a videoconference hearing before the 
undersigned in June 2005.  The transcript is of record. 

In an August 2005 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a right knee 
disability and remanded this issue and the issue of service 
connection for a back disorder for further development.

In October 2006 VA's Appeals Management Center (AMC) granted 
service connection for patellofemoral syndrome, right knee.


FINDINGS OF FACT

1.  In an April 1991 decision, the RO denied service 
connection for a back disorder; this decision is final.

2.  Evidence submitted since the April 1991 decision relates 
to previously unestablished elements necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  A back disorder was first demonstrated many years after 
service, and is not the result of a disease or injury in 
service, and is unrelated to a service connected disease or 
injury.


CONCLUSIONS OF LAW

1.  The RO's April 1991 decision is final; evidence received 
since that decision is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302(a), 20.1103 (2006).

2.  The veteran's low back disability was neither incurred in 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Because the claim is being reopened, no further 
assistance is needed to substantiate this aspect of the 
appeal.  

Regarding the reopened low back claim, the United States 
Court of Appeals for Veterans Claims (Court) held that under 
the VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

In a letter issued in September 2005, the AMC notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to submit any 
additional information that would substantiate his appeal.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the September 2005 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the September 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed low back 
disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
claimed back disorder may be related to service, including a 
service connected disability.  For this reason, an 
examination or opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for chronic diseases, such as degenerative 
arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
subsequent to discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113: 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

In the April 1991 decision, the RO denied service connection 
for a low back disorder on the basis that there was no 
evidence that the veteran suffered a chronic back disability 
in service.  Because the veteran did not submit a notice of 
disagreement within one year, that decision is final.  Thus, 
new and material evidence is needed to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002). 

In May 2001 the veteran asked for VA pension benefits based 
on a back injury he received at work in 1982.

On August 27, 2001, the RO received the veteran's application 
to reopen his claim for service connection for a low back 
condition based on the theory that his low back condition was 
related to a right knee disorder incurred in service.

Although the veteran advanced a new theory to why his low 
back disability should be service connected, he is, 
nonetheless required to submit new and material evidence to 
reopen the claim for service connection for a low back 
disability.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (a 
new theory of entitlement to service connection does not 
constitute a new claim).

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The evidence received since the April 1991 RO decision 
includes VA treatment records, additional service medical 
records and the October 2006 rating decision granting service 
connection for patellofemoral syndrome, right knee at a 10 
percent disability rating effective August 27, 2001.

The newly received evidence shows that service connection has 
now been established for a right knee disability.  Such 
service connection is an essential element of his claim for 
secondary service connection.  There could have been no 
previous evidence on this element.

The Board therefore finds that the evidence received since 
the April 1991 RO decision is both new and material.  
Accordingly, the claim is reopened and the Board now 
addresses the veteran's claim for entitlement to service 
connection for a low back disability as secondary to his 
service-connected knee condition.

II.  Entitlement to service connection for a low back 
disability.

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to his back.  

On VA orthopedic examination in August 1985 there were no 
complaints or findings referable to the back.

In July 1993, an MRI of the lumbar spine at a service 
department facility was interpreted as consistent with a 
herniated nucleus pulposus.

In an August 1993 consultation note, Dr. Atassi stated that 
the veteran reported slipping in falling on June 2, 1993 
while at work.  The veteran experienced immediate back pain.  
Over the next few weeks, the veteran reported increased pain 
and progressive stiffness.  The diagnosis was severe lower 
back and right leg pain due to lumbar disk herniation at the 
L5-S1 level on the right.

In September 1993, the veteran presented to the Highsmith-
Rainey Memorial Hospital with complaints of right hip and 
right leg pain since June 1993 following a job related injury 
while he was working at Western Publishing Company.  A lumbar 
MRI revealed large disk herniation at the L5-S1 level on the 
right side.  Therefore, the veteran underwent a lumbar 
laminectomy and disketectomy.  The discharge diagnosis was 
disk herniation at the L5-S1 level on the right side.  The 
veteran was seen again in June and September 1994 with 
similar complaints and findings.

In June 1996, the veteran presented to a VA medical center 
(VAMC).  He reported that he suffered a back injury in 1993 
when he fell and felt a pop in his back.  In July 1996, he 
presented with complaints of low back pain that radiated to 
his right hip and right leg.  The diagnosis was radiculopathy 
of S1. 

The veteran presented to the VAMC in December 1998.  The 
diagnosis was degenerative joint disease and S1 
radiculopathy.  A CT scan in January 1999 revealed 
degenerative changes of the lumbar spine.  

From June 1999 to May 2002, the veteran continued to receive 
VA outpatient treatment for his low back disability.

In August 2006, the veteran underwent a VA orthopedic 
examination to evaluate his right knee.  There were no 
findings referable to the back.



Analysis

The record indisputably documents a current low back 
disability consisting of degenerative joint and disc disease.  
Thus, the first element for service connection is 
established.

The veteran does not contend, nor does the evidence show, 
that a current low back disability was directly incurred in 
service.

The veteran also does not contend that service connection is 
warranted on a presumptive basis.  Although he there is 
current arthritis of the lumbar spine, this disease was first 
shown many years after service.  Because a low back 
disability was first shown many years after service, the 
weight of the evidence is against presumptive service 
connection.  Cf. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The veteran does contend that service connection is warranted 
on a secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The only evidence that there is a relationship between the 
current back disabilities and the service connected right 
knee disability consists of the veteran's contentions.  The 
veteran, however, is a lay person.  Lay persons are not 
competent to express opinions as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The record contains no other evidence that his current low 
back disability was caused or permanently aggravated by the 
service connected right knee disability.  Therefore, the 
evidence is also against service connection on a secondary 
basis.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-52747.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted and the claim 
for service connection for a low back disability is reopened. 

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


